In a proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated October 25, 1976 and made after a statutory fair hearing, which affirmed a determination of the local agency to deny the petitioners’ application for public assistance in the category of aid to families with dependent children, the appeal is from a judgment of the Supreme Court, Westchester County, entered January 25, 1977, which, inter alia, denied the application and dismissed the petition. Judgment affirmed, without costs or disbursements. The adult petitioner has caused her disqualification for unemployment insurance benefits by continuing her enrollment in a college program which was unauthorized by the State Department of Labor. She has thereby disregarded a potential resource of which she should have availed herself before seeking public assistance. At Special Term the adult petitioner waived any question of whether any substantial evidence existed for the determination made by respondents, thus precluding this court from considering any factual basis for the "emergency” relief claimed by her. Hopkins, J. P., Shapiro, Suozzi and Mollen, JJ., concur.